NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       APR 29 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 HENDRA KO,                                        No. 14-70568

              Petitioner,                          Agency No. A088-322-623

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Hendra Ko, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the

petition for review.

      Substantial evidence supports the agency’s determination that, even if

credible, Ko failed to establish the harms he experienced in Indonesia, considered

cumulatively, rose to the level of persecution. See id. at 1059-60; Halim v.

Holder, 590 F.3d 971, 975-76 (9th Cir. 2009) (record did not compel finding past

persecution where petitioner was harassed as a youth, refused medical care,

arrested, and beaten by a mob of rioters). Substantial evidence also supports the

agency’s finding that, even under a disfavored group analysis, Ko failed to show

sufficient individualized risk of harm to establish a well-founded fear of

persecution. See Halim, 590 F.3d at 979. Thus, Ko’s asylum claim fails.

      Because Ko did not establish eligibility for asylum, he necessarily does not

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of Ko’s CAT

claim because he failed to demonstrate it is more likely than not he would be



                                          2                                    14-70568
tortured if returned to Indonesia. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th

Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                 14-70568